
	
		I
		111th CONGRESS
		1st Session
		H. R. 752
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2009
			Mr. Bilirakis
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the Secretary of Homeland Security to conduct
		  a program in the maritime environment for the mobile biometric identification
		  of suspected individuals, including terrorists, to enhance border
		  security.
	
	
		1.Maritime biometric
			 identification
			(a)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Secretary of Homeland Security, acting through the Commandant
			 of the Coast Guard, shall conduct, in the maritime environment, a program for
			 the mobile biometric identification of suspected individuals, including
			 terrorists, to enhance border security and for other purposes.
			(b)RequirementsThe
			 Secretary shall ensure the program described in subsection (a) is coordinated
			 with other biometric identification programs within the Department of Homeland
			 Security.
			(c)Cost
			 analysisNot later than 90 days after the date of the enactment
			 of this Act, the Secretary shall submit to the Committees on Appropriations and
			 Homeland Security of the House of Representatives and the Committees on
			 Appropriations and Homeland Security and Governmental Affairs of the Senate an
			 analysis of the cost of expanding the Coast Guard’s biometric identification
			 capabilities for use by the Coast Guard’s Deployable Operations Group, cutters,
			 stations, and other deployable maritime teams considered appropriate by the
			 Secretary, and any other appropriate Department of Homeland Security maritime
			 vessels and units. The analysis may include a tiered plan for the deployment of
			 the program described in subsection (a) that gives priority to vessels and
			 units more likely to encounter individuals suspected of making unlawful border
			 crossings through the maritime environment.
			(d)DefinitionFor
			 the purposes of this section, the term biometric identification
			 means the use of fingerprint and digital photography images.
			
